Allowable Subject Matter

Claims 1-4 and 9-34 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitation, “wherein if the comparison results in a validation of the memory access request, then accessing a set of one or more address translation tables to translate the first address pointer to a first physical address and to return the first physical address responsive to the memory access request.”
Claim 11 recites the limitation, “comparing the memory metadata value with the pointer metadata value, the comparison to generate a validation of the memory access request or a fault condition; accessing a set of one or more address translation tables to translate the first address pointer to a first physical address and returning the first physical address in response to a validation.”
Claim 21 recites the limitation, “comparing the memory metadata value with the pointer metadata value, the comparison to generate a validation of the memory access request or a fault condition; accessing a set of one or more address translation tables to translate the first address pointer to a first physical address and returning the first physical address in response to a validation.”
Said limitations are taught by the specification as originally filed.  Said limitations, are not taught or suggested by the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139